 1   BRANDON M. TESSER (SBN 168476)
           (brandon@tessergrossman.com)
 2   TESSER | GROSSMAN LLP
     11990 San Vicente Boulevard, Suite 300                     2/11/2020
 3   Los Angeles, California 90049
     Telephone: (310) 207-4558
 4   Facsimile: (424) 256-2689
 5   Attorneys for Plaintiff
     ELOHIM EPF USA, INC.
 6

 7                    UNITED STATES DISTRICT COURT
 8                   SOUTHERN DISTRICT OF NEW YORK
 9   ELOHIM EPF USA, INC., a California )      Case No.: 1:19-cv-02431-AJN
     Corporation,                          )
10                Plaintiff,               )
                                           )
11         vs.                             )   ORDER FOR PLAINTIFF’S
     162 D & Y CORP., a New York           )   LETTER MOTION TO COMPEL
12   corporation d/b/a FLOWER              )   FILED JANUARY 22, 2020 [Dkt.
     KARAOKE; DONG HYUN HA, an             )   No. 72]
13   individual; MANHATTAN ZILLER          )
     ZILLER, INC., a New York corporation )
14   d/b/a K2 KARAOKE; YURIND LEE, )
     an individual; Y & P BAYSIDE CORP., )     Complaint Filed: March 19, 2019
15   A New York corporation d/b/a HAPPY )
     KARAOKE; PHIL SOOK CHO, an            )
16   individual; SING SING BELL, INC., a )
     New York corporation d/b/a            )
17   CHRISTMAS KARAOKE; JIN E AN, )
     an individual; MUSICBOX KTV, INC., )
18   a New York corporation d/b/a          )
     MUSICBOX K-TV; ANTHONY KIM, )
19   an individual; M & S MUSIC STUDIO, )
     INC., a New York corporation d/b/a GA )
20   GOP A KARAOKE; HYE KYUNG              )
     HAN, an individual; SS NOBLESSE )
21   HOUSE, INC., a New York corporation )
     d/b/a NOBLESSE HOUSE; YINGHUA )
22   HUANG, an individual; PLACE OF        )
     HAPPY & LUCKY INC., a New York )
23   corporation d/b/a THE KING            )
     KARAOKE; GUNHA SONG, an               )
24   individual; NORAE HAHNUN JIB          )
     CORP., a New York corporation d/b/a )
25   OPEN KARAOKE; DONG HYUN HA, )
     an individual; BIZMAX NY, Inc., a     )
26   New York                              )
                                           )
27   Defendants.                           )
28

                                         -1-
 1                                          Order
 2         Before the Court is a Motion to Compel Discovery by Plaintiff, Elohim
 3   EPF USA, Inc. (“Elohim”) (the “Motion). After consideration of the briefs and
 4   oral argument, and all other matters presented to the Court. IT IS HEREBY
 5   ORDERED THAT: The Motion is granted as follows:
 6         Defendants, 163 D & Y Corp., D/B/A Flower Karaoke, Anthony Kim,
 7   David Rhee, Dong Hyun Ha, Eunsik Sun, Y & P Bayside, Corp., D/B/A Happy
 8   Karaoke, Harmony Karaoke KTV, Inc. D/B/A Harmony Karaoke, Hyun Hak Yi,
 9   Joseph N. Zoino, Place of Happy & Lucky Inc. D/B/A The King Karaoke, Kyung
10   A. Chung, Kyung Soon Nam, Musicbox KTV, Inc., D/B/A Music Box K-TV, SS
11   Noblesse House, Inc. D/B/A Noblesse House, Phil Sook Cho, G S Global Corp
12   D/B/A Red, Sagwa Namoo, Inc. D/B/A Sagwa Namoo, and YS2 Enterprises, Inc.
13   D/B/A CEO Business Club (collectively “Defendants”) failure to respond to
14   Elohim’s Request for Admissions, Special Interrogatories, Request for Production
15   of Documents and Requests For Entry Upon Land and Inspection was without
16   justification and all objections are therefore waived.
17         Accordingly, Defendants are ordered to:
18         1. Serve full and complete responses, without objection, to Elohim’s
19             Requests for Admission within thirty (30) days of this Order;
20         2. Serve full and complete responses, without objection, to Elohim’s
21             Requests for Production of Documents within thirty (30) days of this
22             Order;
23         3. Produce all responsive documents requested in Elohim’s Requests
24             for Production of Documents, without objection, within forty-five
25             (45) days of this Order.
26

27

28

                                              -2-
 1   4.      The Entity Defendants (163 D & Y Corp., D/B/A Flower Karaoke, Y
 2   & P Bayside, Corp., D/B/A Happy Karaoke, Harmony Karaoke KTV, Inc. D/
 3   B/A Harmony Karaoke, Place of Happy & Lucky Inc. D/B/A The King
 4   Karaoke, Musicbox KTV, Inc., D/B/A Music Box K-TV, SS Noblesse
 5   House, Inc. D/B/A Noblesse House, G S Global Corp D/B/A Red, Sagwa
 6   Namoo, Inc. D/B/A Sagwa Namoo, and YS2 Enterprises, Inc. D/B/A CEO
 7   Business Club) must within ten (10) days of this Order provide proposed
 8   dates upon which they will make their business premises available for
 9   inspection in accordance with Plaintiff’s Requests For Entry Upon Land.
10   Notwithstanding the foregoing, all inspections must be completed by no later
11   than March 31, 2020.
12   5.      Soo Hyun Kim, a partner of the law firm of Kim & Cha, LLP, shall
13   pay sanctions to Plaintiff in the amount of $750 to compensate Plaintiff for
14   the reasonable expenses associated with compelling this discovery. These
15   sanctions must be paid to Plaintiff’s counsel within ten (10) days of this
16   Order.
17

18
19        IT IS SO ORDERED.
20

21        Dated: February 11, 2020                    ______________________
22                                                    Hon. Stewart D. Aaron
23                                                    Magistrate Judge
24

25
26

27

28

                                         -3-
